Citation Nr: 1728128	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  13-26 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for a dental disability for compensation purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1974 to February 1976 and from July 1980 to August 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in June 2008 and May 2009 by the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board, in pertinent part, remanded the issues on appeal for further development in May 2013.  

The Board notes that the Veteran raised the issue of entitlement to dental treatment in correspondence received by VA on June 11, 2009.  There is no indication this matter was referred to the appropriate VA Medical Administration Service office for consideration.  The Board does not have jurisdiction over this matter and it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  


FINDINGS OF FACT

1.  A June 1999 rating decision denied entitlement to service connection for bilateral hearing loss; the Veteran did not appeal.

2.  Evidence added to the record since the June 1999 rating decision does not raise a reasonable possibility of substantiating the service connection claim for bilateral hearing loss.

3.  A September 2003 rating decision denied entitlement to service connection for a dental disability for compensation purposes; the Veteran did not appeal.

4.  Evidence added to the record since the September 2003 rating decision does not raise a reasonable possibility of substantiating the service connection claim for a dental disability for compensation purposes.


CONCLUSIONS OF LAW

1.  New and material evidence was not received, and the claim for entitlement to service connection for bilateral hearing loss is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  New and material evidence was not received, and the claim for entitlement to service connection for a dental disability for compensation purposes is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The duty to notify has been met.  See VA correspondence dated in  April 2009.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matters have been requested or obtained.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate these claims would not cause any prejudice to the appellant.

New and Material Evidence Claims

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016). 

The United States Court of Appeals for Veterans Claims has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination as to whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Here, a June 1999 rating decision denied entitlement to service connection for bilateral hearing loss based upon evidence demonstrating hearing that was not disabling for VA compensation purposes.  The Veteran was adequately notified of the determination, but did not appeal.  A September 2003 rating decision denied entitlement to service connection for a dental disability for compensation purposes.  It was noted that dental disorders such as replaceable missing teeth were not disabling conditions and may be considered solely for the purposes of dental examinations or outpatient dental treatment.  The Veteran submitted a notice of disagreement from the determination, but did not perfect his appeal after receiving a statement of the case.  There is no indication that new and material evidence was received within a year of either the June 1999 or September 2003 decisions.  The decisions, therefore, became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  

The Board finds that the evidence received since the June 1999 and September 2003 rating decisions does not raise a reasonable possibility of substantiating the claims.  No relevant medical evidence was obtained and there is no indication other than the Veteran's own statements that present hearing loss or dental disabilities for VA compensation exist.  The Veteran's statements (as to having such current disabilities) are essentially the same as those considered in his earlier claims.  See Bostain v. West, 11 Vet. App. 124 (1998) (lay testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  

In sum, the evidence added to the record as to these matters is essentially cumulative of the evidence previously considered.  There is no indication that the newly-obtained evidence could, if the claims were reopened, reasonably result in substantiation of the service connection claims.  The claims may not be reopened.


ORDER

The application to reopen a previously denied claim for service connection for bilateral hearing loss is denied.

The application to reopen a previously denied claim for service connection for a dental disability for compensation purposes is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


